 
GRANT OF EMPLOYEE STOCK OPTION
 
Date:  August  5th, 2011
 
Re: 
Employee Incentive Stock Option

 
The Board of Directors of Jammin Java, Corp. (the “Company”) or, as applicable,
the Compensation Committee, which administers the 2011 Equity Participation Plan
of Jammin Java Corp. (the “Plan”), hereby grants you, Rohan Marley (the
“Grantee”), an employee incentive stock option (the “Option”), pursuant to the
Plan, in consideration for your rendering faithful and efficient service to the
Company.  Certain capitalized terms used in this agreement (the “Agreement”) are
defined herein. Certain capitalized terms used in this Agreement, which are not
defined herein, have the meanings indicated for such terms in Article I of the
Plan.
 
1.           Stock Option.  The Option entitles the Grantee, and such Grantee’s
permitted transferee, as described in paragraph 3(a) below (each such person, a
“Purchaser”), to purchase up to two million (2,000,000) shares of the Company’s
Common Stock, $0.001 par value (the “Option Shares”), at an option price
of  $0.40 per share, the Fair Market Value of the Company’s Common Stock at the
close of business on the date prior to the grant (the “Option Price”), subject
to the terms and conditions of this Agreement.
 
2.           Additional Terms. The Option is also subject to the following
provisions:
 
(a)           Exercisability.  The Option may be exercised and Option Shares may
be purchased at any time and from time to time after the execution of this
Agreement, subject to the vesting limitations imposed by paragraph 2(b) of this
Agreement. The Option Price for Option Shares shall be paid in full (i) in cash
or by check by the Purchaser of such Option Shares to the Secretary of the
Company for the shares with respect to which the Option, or portion thereof, is
exercised; (ii) in whole or in part, through the delivery of shares of Common
Stock owned by the Purchaser, duly endorsed for transfer to the Company with a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; (iii) in whole or in part, through
the surrender of shares of Common Stock then issuable upon exercise of the
Option having a Fair Market Value on the date of Option exercise equal to the
aggregate exercise price of the Option or exercised portion thereof; (iv) in
whole or in part, through the delivery of a notice that the Purchaser has placed
a market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price (a “cashless exercise”); or (v)
through any combination of the consideration provided in the foregoing
subparagraphs (i), (ii), (iii) and (iv).  Option Shares acquired by Purchaser
under this Agreement are hereinafter referred to as the “Exercise Shares.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Vesting/Exercisability. (i) Grantee may only exercise the Option
to purchase Option Shares to the extent that such Option has vested and become
exercisable with respect to such Option Shares.  Except as otherwise provided in
Paragraph 2(b)(ii) below, the Option Shares will vest and become exercisable in
accordance with the following schedule, if as of each such date the Grantee is
still employed with the Company:
 
Date
 
Cumulative Percentage of
Option Shares Vested and
Exercisable
 
1st Anniversary
    34 %
2nd Anniversary
    32 %
3rd Anniversary
    32 %

 
Option Shares, which have become vested and exercisable, are referred to herein
as “Vested Shares” and all other Option Shares are referred to herein as
“Unvested Shares.”
 
(ii) Upon the occurrence of a Change in Control of the Company, each Option
shall vest and all Unvested Shares shall become Vested Shares if, but only if,
the Grantee is employed by the Company or any of its subsidiaries on the date of
such occurrence.
 
(c)           Procedure For Exercise.  Subject to the vesting limitation of
Paragraph 2(b) above, Grantee may exercise all or any portion of the Option, so
long as it is valid and outstanding, at any time and from time to time prior to
its termination by delivering written notice to the Company as provided in the
Plan and written acknowledgement substantially in the form of Exhibit “A” hereto
that such Grantee has read, and has been afforded an opportunity to ask
questions of the Company’s management regarding all financial and other
information provided to Grantee concerning the Company, together with payment of
the Option Price times the number of Option Shares purchased.
 
3.           Transferability of the Option.
 
(a)           The Grantee shall not sell, transfer, assign, pledge or otherwise
dispose of (a “Transfer”) any interest in any Option with respect to any
Unvested Shares. Any Option with respect to any Vested Shares of the Grantee
shall not be Transferred other than as a result of the death of such Grantee,
testate or intestate, and the restrictions herein shall apply to any Transfer by
any such permitted transferee.
 
(b)           The Company may assign its rights and delegate its duties under
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Transferability of Exercise Shares.
 
(a)           No Purchaser shall Transfer any Exercise Shares or any interest
therein except in accordance with the provisions of this Agreement.  Purchaser
shall promptly notify the Company of any disposition of shares of common stock
acquired upon the exercise of the Option within (i) two years from the date of
grant (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code), or (ii) one year after the exercise of
the Option.
 
(b)           No holder of any Exercise Shares may Transfer any such shares
(except pursuant to an effective registration statement and/or re-offer
prospectus or Rule 144, as applicable, under the Securities Act) without first
delivering to the Company an opinion of counsel (reasonably acceptable in form
and substance to the Company) that neither registration nor qualification under
the Securities Act and applicable state securities law is required in connection
with such Transfer.
 
5.           Conformity With Plan.  The Option is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference.  Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan, except as
modified by Paragraph 2(b)(ii) of this Agreement.  By executing this Agreement,
the Grantee acknowledges receipt of the Plan and agrees to be bound by all of
the other terms of the Plan.
 
6.           Employment.  Notwithstanding any contrary oral representation or
promises made to the Grantee prior to or after the date hereof, the Grantee and
the Company acknowledge that such Grantee’s employment with the Company is and
will continue to be subject to the willingness of each to continue such
employment and nothing set forth herein or otherwise confers any right or
obligation on such Grantee to continue in the employ of the Company or shall
affect in any way such Grantee’s right or the right of the Company to terminate
such Grantee’s employment at any time, for any reason, with or without cause,
subject to any applicable employment agreement between Grantee and the Company.
 
7.           Adjustment.  There shall be made appropriate and proportionate
adjustments to the terms of the Option to reflect any stock dividend, stock
split, combination or exchange of shares, merger, consolidation, other change in
the capitalization of the Company which is similar, in its substantive effect
upon the Plan or the Option, spin-off, spin-out or other distribution of assets
to shareholders or any acquisition of the Company’s stock or assets similar in
its substantive effect upon the Plan or Option. In the event of any adjustments
described in the preceding sentence, any and all new, substituted, or additional
securities or other property to which any Purchaser is entitled by reason of the
Option shall be immediately subject to such Option and be included in the word
“Option Shares” for all purposes of such Option with the same force and effect
as the Option Shares presently subject to such Option. After each such event,
the number of Option Shares and/or the Option Price shall be appropriately
adjusted.
 
8.           Share Legend.  Unless the Exercise Shares are the subject of an
effective registration statement and/or re-offer prospectus, as applicable, all
certificates representing any Exercise Shares subject to the provisions of this
Agreement shall have endorsed thereon the following legend:
 
 
 

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
_______________, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN A
GRANT OF EMPLOYEE STOCK OPTION BETWEEN THE COMPANY AND EMPLOYEE OF THE COMPANY
DATED ____________. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER
HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”
 
In addition, all certificates representing any Exercise Shares of affiliates of
the Company (generally, directors, executive officers and holders of more than
10% of the outstanding shares of the Company) shall have endorsed thereon the
following legend:
 
HE REGISTERED HOLDER OF THE SHARES REPRESENTED BY THE CERTIFICATE MAY BE AN
AFFILIATE (AS SUCH TERM IS DEFINED BY RULE 144 (“RULE 144”) PROMULGATED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED (THE “SECURITIES ACT”)) OF THE COMPANY. 
IF SUCH HOLDER IS AN AFFILIATE OF THE COMPANY, THESE SHARES MAY ONLY BE SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR IN ACCORDANCE WITH THE TERMS OF RULE 144 OR ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
 
9.           Investment Representations.  Upon the purchase of Option Shares
hereunder, the Purchaser thereof shall execute and deliver to the Company a
letter, substantially in the form attached hereto as Exhibit “A”, confirming
such Purchaser’s investment representation.
 
10.         Expiration. Grantee’s Option shall expire (a) with respect to
Vested/Unvested Shares, at the earlier of (i) a determination by the Committee
or, as applicable, Subcommittee, that the Grantee has been grossly negligent in
the performance of his duties to the Company; (ii) termination of Grantee’s
employment with the Company; or (iii) at 5:00 p.m., Pacific Standard time, on
the sixth Anniversary of the date hereof.
 
Further, notwithstanding the above, with respect to Vested Shares, if the
termination of Grantee’s employment is due to death, disability or Termination
Without Cause, then the Option shall expire on the earlier of (i) the 90th day
following the termination of Grantee’s employment; or (ii) until 5:00 p.m.,
Pacific Standard time, on the sixth anniversary of the date hereof.
 
Further, notwithstanding the above, with respect to Vested Shares, if, following
cessation of Grantee’s service to the Company for whatever reason, the Company
discovers that Grantee engaged in conduct that would have justified Removal for
Cause, Grantee’s Option shall expire immediately on the date of such discovery
and any proceeds, gains or other economic benefit actually or constructively
received by Grantee upon any exercise of the Option or upon the receipt or
resale of any Common Stock underlying the Option, must and shall be paid to the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
11.         Definitions.
 
“Disability” means permanent and total disability as such term is defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.
 
“Fully  Diluted Basis” means, without duplication, (i) all shares of Common
Stock outstanding at the time of determination plus (ii) all shares of Common
Stock issuable upon conversion of any convertible securities or the exercise of
any option, warrant or similar right, whether or not such conversion, right or
option, warrant or similar right is then exercisable.
 
“Termination for Cause” means termination by the Company of Grantee’s employment
because of Grantee’s personal dishonesty, willful misconduct, breach of
fiduciary duty involving personal profit, intentional or continued failure to
perform stated duties, the unlawful violation of any law, rule or regulation
(other than minor traffic violations or similar offenses).
 
“Termination Without Cause” means any termination by the Company of Grantee’s
employment which is not a termination for Cause, including but not limited to a
voluntary quit by Grantee.
 
12.         Further Actions. The Parties agree to execute such further
instruments and to take such further actions as may reasonably be required to
carry out the intent of this Agreement.
 
13.         Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
 
14.         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, and all such counterparts taken together will constitute one and
the same Agreement.  It shall not be necessary in making proof of this Agreement
or any counterpart hereof to produce or account for any of the other
counterparts.  A copy of this Agreement signed by one party and faxed to another
party, or scanned in .PDF format and delivered as an e-mail attachment, shall be
deemed to have been executed and delivered by the signing party as though it
were an original.  A photocopy of this Amendment shall be effective as an
original for all purposes.
 
15.         Notices. Any notices, consent, approval or other communications
given pursuant to the provision of this Agreement shall be in writing and shall
be (a) mailed by certified mail or registered mail, return receipt requested,
postage prepaid, or (b) delivered by a nationally recognized overnight courier,
U.S. Post Office Express Mail, or similar overnight courier, and addressed as
follow:
 
 
 

--------------------------------------------------------------------------------

 
 
Grantor’s Address


Jammin Java Corp.
8200 Wilshire Blvd, Suite 200
Beverly Hills, CA 90210
Attention: CEO or Secretary of the Company
 
with a copy to Grantor’s counsel:
 
Gibbons P.C.
Attention:  Ghillaine Reid or Lawrence Cohen
One Pennsylvania Plaza, 37th Floor
New York, NY 10119-3701
Facsimile: 212.554-9640
 
Grantee’s Address
 
6220 West Third Street,  #402
Los Angeles, CA 90036
 
with a copy to Grantee’s counsel:
 
B. Seth Bryant
Managing Partner
Bryant Burgher Jaffe & Roberts LLP
757 Third Avenue, Suite 1501
New York, NY 10017
Facsimile: 212-967-1811
 
The time of giving of any notice shall be the time of delivery by the applicable
overnight courier or with respect to registered or certified mail, the time of
receipt thereof by the addressee or any agent of the addressee, except that in
the event the addressee or such agent of the addressee shall refuse to receive
any notice given by registered mail or certified mail as above provided or there
shall be no person available at the time of the delivery thereof to receive such
notice, the time of the giving of such notice shall be the time of such refusal
or the time of such delivery, as the case may be. Any party hereto may, giving
five (5) days written notice to the other party hereto, designate any other
address in substitution of the foregoing address to which notice shall be given.
 
16.         Successors And Assigns. This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Company and, subject
to the restrictions on transfer herein set forth, be binding upon Grantee’s
heirs, executors, administrators, successors and permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
17.         Governing Law. This Agreement and all documents contemplated hereby,
and all remedies in connection therewith and all questions or transactions
relating thereto, shall be construed in accordance with and governed by the laws
of the state of California, and jurisdiction and venue shall properly lie in the
courts of the state of California.
 
18.         Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the Grantee and the Company with respect to the Option
granted hereunder.
 
Please sign as Grantee in the space provided below and return the Agreement to
the Chairman, CEO or Secretary of the Company to confirm your understanding and
acceptance of the agreements contained in this letter.
 
Very truly yours,
 
JAMMIN JAVA CORP.
   
By:
/s/ Anh Tran
 
CEO/ Secretary
 
Dated: August 5, 2011

 
THE UNDERSIGNED GRANTEE hereby acknowledges having read this Agreement and the
other enclosures to this Agreement, and hereby agrees to be bound by all
provisions set forth herein and in the Plan.
 
/s/ Rohan Marley
Rohan Marley



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Grant of Employee Incentive Stock Option
 
Grantee Representations
 
The capitalized terms herein, unless otherwise defined, have the meaning
imparted by the Grant of Employee Incentive Stock Options.
 
Grantee has read, and has been afforded an opportunity to ask questions of the
Company’s management regarding all financial and other information provided to
Grantee concerning the Company.  Grantee acknowledges that he or she is aware of
the Company's business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Option Shares. The Grantee represents and warrants to
the Company that he or she is acquiring these Option Shares for investment for
the                  Grantee's own account only and not with a view to, or for
resale in connection with, any "distribution" thereof within the meaning of the
Securities Act of 1933, as amended (the "Securities Act").
 
The Grantee further acknowledges that the Option Shares have not been registered
under the Securities Act, are deemed to constitute "restricted securities" under
Rule 701 and Rule 144 promulgated under the Securities Act and must be held
indefinitely unless they are subsequently registered under the Securities Act
and qualified under any applicable states securities laws or an exemption from
such registration and qualification is available. The Grantee further
acknowledges that the Company is under no obligation to register the Option
Shares under the Securities Act, and that any registration under Section 12(g)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) shall
not change the nature of the "restricted securities."
 
The Grantee hereby confirms that the Grantee understands that at the present
time Rule 144 may not be relied on for the resale or distribution of the Option
Shares by the Grantee. The Grantee understands that the Company has no
obligation to the Grantee to register the Option Shares with and has not
represented to the Grantee that it will so register the Option Shares.
 
The Grantee further acknowledges that he or she is familiar with the provisions
of Rule 701 and Rule 144, which Rules, in substance, permit limited public
resale of "restricted securities" acquired, directly or indirectly from the
issuer thereof, in a nonpublic offering subject to the satisfaction of certain
conditions. The Grantee understands that if the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the  Exchange Act, the Grantee
will not be able to resell the Option Shares under Rule 701 (i) until at least
ninety (90) days after the Company became subject to such reporting requirements
(or any longer stand-off period, as discussed below, may require) and (ii)
unless such resale satisfies those provisions of Rule 144 that are specified in
Rule 701(g)(3). Even if the Company is not subject to such reporting
requirements, the Option Shares may be resold in certain limited circumstances
subject to satisfaction of all of the applicable provisions of Rule 144. The
Grantee further acknowledges that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required in order to resell the Option Shares. The Grantee understands that no
assurances can be given that any such registration will be made or any such
exemption will be available in such event.
 
 
 

--------------------------------------------------------------------------------

 
 
The Grantee hereby confirms that the Grantee  understands that because the
Option Shares have not been registered under the Securities Act, the Grantee
must continue to bear the economic risk of the investment for an indefinite
period of time and the Option Shares cannot be sold, except as permitted under
the Plan and Grant, unless the Shares are subsequently registered or an
exemption from registration is available.
 
The Grantee further acknowledges and understands that all certificates
representing any of the Option Shares shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
any other restrictions pursuant to the Company's Articles of Incorporation,
Bylaws, the Option, the Plan and/or applicable securities laws.
 
The Grantee further agrees that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter") in connection
with any registration of the offering of any securities of the Company under the
Securities Act, the Grantee shall not sell or otherwise transfer any Shares or
other securities of the Company up to 180 days, or such other period as may be
requested in writing by the Managing Underwriter and agreed to in writing by the
Company (the "Market Standoff Period"), following the effective date of a
registration statement of the Company filed under the Securities Act. Such
restriction shall apply only to the first registration statement of the Company
to become effective under the Securities Act that includes securities to be sold
on behalf of the Company to the public in an underwritten public offering under
the Securities Act.
 
The Company may impose stop-transfer instructions with respect to securities
subject to the foregoing restrictions until the end of such Market Standoff
Period.
 
The Grantee further acknowledge and agrees that the Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the representations, warranties,
agreements or other provisions contained in this Representation Statement or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.
 
The Grantee hereby agrees to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by the Grantee of,
or any inaccuracy in, any representation, warranty or statement made by the
Grantee in this Representation Statement or the breach by the Grantee of any
terms or conditions of this Representation Statement.
 
Grantee acknowledges that determining the actual tax consequences to each
particular Grantee of exercising the Option or disposing of the Option Shares
may be complicated. These tax consequences will depend, in part, on Grantee's
specific situation and may also depend on the resolution of currently uncertain
tax law, and other variables not within the control of the Company. Grantee is
aware that Grantee should consult a competent and independent tax advisor for a
full understanding of the specific tax consequences to Grantee prior to
exercising the Option or disposing of the Option Shares. Prior to exercising the
Option, Grantee either has consulted with a competent tax advisor independent of
the Company to obtain tax advice concerning the exercise of the Option in light
of Grantee's specificsituation or has had the opportunity to consult with such a
tax advisor but chose not to do so.
 
 
 

--------------------------------------------------------------------------------

 
 
Submitted by Grantee:
 
Rohan Marley
Printed Name
 
/s/ Rohan Marley
Signature
 
August 5, 2011
Date

 
By his or her signature below, the spouse of Grantee, if such Grantee is legally
married as of the date of Grantee's execution of this Agreement, acknowledges
that he or she has read this Representation Statement and the Plan and is
familiar with the terms and provisions of this Representation Statement and the
Plan, and agrees to be bound by all the terms  and conditions of this
Representation Statement and the Plan.
 

 
Printed Name
 
Signature
 
Date

 
By his or her signature below, Grantee represents that he or she is not legally
married as of the date of executing this Representation Statement.
 
Rohan Marley
Printed Name
 
/s/ Rohan Marley
Signature
 
August 5, 2011
Date



 
 

--------------------------------------------------------------------------------

 